Case 1:19-cv-00126-CFC-SRF Document 17 Filed 06/17/19 Page 1 of 19 PageID #: 274




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

 ALLERGAN USA, INC. and            )
 ALLERGAN INDUSTRIE SAS,           )
                                   )
                 Plaintiffs,       )
                                   )
           v.                      )                   C.A. No. 19-126 (CFC)
                                   )
 PROLLENIUM US INC. and PROLLENIUM )
 MEDICAL TECHNOLOGIES INC.,        )
                                   )
                 Defendants.       )

                 [PROPOSED] SCHEDULING ORDER FOR PATENT CASE
                       IN WHICH INFRINGEMENT IS ALLEGED

        This __ day of _________, 20__, the Court having conducted an initial Rule 16(b)

 scheduling conference pursuant to Local Rule 16.1(b), and the parties having determined after

 discussion that the matter cannot be resolved at this juncture by settlement, voluntary mediation,

 or binding arbitration:

        IT IS ORDERED that:

        1.      Relevant Deadlines and Dates. All relevant deadlines and dates established by this

 Order are set forth in the chart attached as Exhibit A.

        2.      Rule 26(a)(1) Initial Disclosures. The parties to make their initial disclosures

 required by Federal Rule of Civil Procedure 26(a)(1) on July 1, 2019.

        3.      Disclosure of Asserted Claims and Infringement Contentions. The parties agree

 that the party claiming patent infringement shall serve on all parties a “Disclosure of Asserted

 Claims and Infringement Contentions” on August 16, 2019. Separately for each opposing party,

 the “Disclosure of Asserted Claims and Infringement Contentions” shall contain the following

 information:
Case 1:19-cv-00126-CFC-SRF Document 17 Filed 06/17/19 Page 2 of 19 PageID #: 275




                 (a)    Each claim of each asserted patent that is allegedly infringed by each

 opposing party, including for each claim the applicable statutory subsections of 35 U.S.C. §271

 asserted;

                 (b)    Separately for each asserted claim, each accused apparatus, product,

 device, process, method, act, or other instrumentality (“Accused Instrumentality”) of each

 opposing party of which the party is aware. This identification shall be as specific as possible.

 Each product, device, and apparatus shall be identified by name or model number, if known.

 Each method or process shall be identified by name, if known, or by any product, device, or

 apparatus which, when used, allegedly results in the practice of the claimed method or process;

                 (c)    A chart identifying specifically where and how each limitation of each

 asserted claim is found within each Accused Instrumentality, including for each limitation that

 such party contends is governed by 35 U.S.C. § 112(f), the identity of the structure(s), act(s), or

 material(s) in the Accused Instrumentality that performs the claimed function;

                 (d)    For each claim alleged to have been indirectly infringed, an identification

 of any direct infringement and a description of the acts of the alleged indirect infringer that

 contribute to or are inducing that direct infringement. Insofar as alleged direct infringement is

 based on joint acts of multiple parties, the role of each such party in the direct infringement must

 be described;

                 (e)    Whether each limitation of each asserted claim is alleged to be present

 literally or under the doctrine of equivalents in the Accused Instrumentality;

                 (f)    For any patent that claims priority to an earlier application, the priority

 date to which each asserted claim is alleged to be entitled;




                                                  2
Case 1:19-cv-00126-CFC-SRF Document 17 Filed 06/17/19 Page 3 of 19 PageID #: 276




                (g)     If a party claiming patent infringement wishes to preserve the right to rely,

 for any purpose, on the assertion that its own or its licensee’s apparatus, product, device, process,

 method, act, or other instrumentality practices the claimed invention, the party shall identify,

 separately for each asserted claim, each such apparatus, product, device, process, method, act, or

 other instrumentality that incorporates or reflects that particular claim;

                (h)     The timing of the point of first infringement, the start of claimed damages,

 and the end of claimed damages; and

                (i)     If a party claiming patent infringement alleges willful infringement, the

 basis for such allegation.

        4.      Document Production Accompanying Disclosure of Asserted Claims and

 Infringement Contentions. With the “Disclosure of Asserted Claims and Infringement

 Contentions,” the party claiming patent infringement shall produce to each opposing party or

 make available for inspection and copying:

                (a)     Documents (e.g., contracts, purchase orders, invoices, advertisements,

 marketing materials, offer letters, beta site testing agreements, and third party or joint

 development agreements) sufficient to evidence each discussion with, disclosure to, or other

 manner of providing to a third party, or sale of or offer to sell, or any public use of, the claimed

 invention prior to the date of application for the asserted patent(s);

                (b)     All documents evidencing the conception, reduction to practice, design,

 and development of each claimed invention, which were created on or before the date of

 application for the asserted patent(s) or the priority date identified pursuant to paragraph 3(f) of

 this Order, whichever is earlier;

                (c)     A copy of the file history for each asserted patent;



                                                   3
Case 1:19-cv-00126-CFC-SRF Document 17 Filed 06/17/19 Page 4 of 19 PageID #: 277




                (d)    All documents evidencing ownership of the patent rights by the party

 asserting patent infringement;

                (e)    If a party identifies instrumentalities pursuant to paragraph 3(g) of this

 Order, documents sufficient to show the operation of any aspects or elements of such

 instrumentalities the patent claimant relies upon as embodying any asserted claims;

                (f)    All agreements, including licenses, transferring an interest in any asserted

 patent;

                (g)    All agreements that the party asserting infringement contends are

 comparable to a license that would result from a hypothetical reasonable royalty negotiation;

                (h)    All agreements that otherwise may be used to support the party asserting

 infringement’s damages case;

                (i)    If a party identifies instrumentalities pursuant to paragraph 3(g) of this

 Order, documents sufficient to show marking of such embodying accused instrumentalities; and

 if the party wants to preserve the right to recover lost profits based on such products, the sales,

 revenues, costs, and profits of such embodying accused instrumentalities; and

                (j)    All documents comprising or reflecting a F/RAND commitment or

 agreement with respect to the asserted patent(s).

 The producing party shall separately identify by production number the documents that

 correspond to each category set forth in this paragraph. A party’s production of a document as

 required by this paragraph shall not constitute an admission that such document evidences or is

 prior art under 35 U.S.C. § 102.




                                                     4
Case 1:19-cv-00126-CFC-SRF Document 17 Filed 06/17/19 Page 5 of 19 PageID #: 278




        5.      Invalidity Contentions. The parties agree that the party each party opposing a

 claim of patent infringement shall serve on all parties its “Invalidity Contentions” on September

 30, 2019 which shall contain the following information:

                (a)     The identity of each item of prior art that the party alleges anticipates each

 asserted claim or renders the claim obvious. Each prior art patent shall be identified by its

 number, country of origin, and date of issue. Each prior art publication shall be identified by its

 title, date of publication, and, where feasible, author and publisher. Each alleged sale or public use

 shall be identified by specifying the item offered for sale or publicly used or known, the date the

 offer or use took place or the information became known, and the identity of the person or entity

 which made the use or which made and received the offer, or the person or entity which made the

 information known or to whom it was made known. For pre-AIA claims, prior art under

 35 U.S.C. § 102(f) shall be identified by providing the name of the person(s) from whom and the

 circumstances under which the invention or any part of it was derived. For pre-AIA claims, prior

 art under 35 U.S.C. § 102(g) shall be identified by providing the identities of the person(s) or

 entities involved in and the circumstances surrounding the making of the invention before the

 patent applicant(s);

                (b)     Whether each item of prior art anticipates each asserted claim or renders it

 obvious. If obviousness is alleged, an explanation of why the prior art renders the asserted claim

 obvious, including an identification of any combinations of prior art showing obviousness;

                (c)     A chart identifying specifically where and how in each alleged item of

 prior art each limitation of each asserted claim is found, including for each limitation that such

 party contends is governed by 35 U.S.C. § 112(f), the identity of the structure(s), act(s), or

 material(s) in each item of prior art that performs the claimed function; and




                                                   5
Case 1:19-cv-00126-CFC-SRF Document 17 Filed 06/17/19 Page 6 of 19 PageID #: 279




                  (d)   Any grounds of invalidity based on 35 U.S.C. § 101, indefiniteness under

 35 U.S.C. § 112(b), or lack of enablement or insufficient written description under 35 U.S.C.

 § 112(a) of any of the asserted claims.

                  6.    Document Production Accompanying Invalidity Contentions. With the

 “Invalidity Contentions,” the party opposing a claim of patent infringement shall produce or

 make available for inspection and copying:

                  (a)   Source code, specifications, schematics, flow charts, artwork, formulas, or

 other documentation sufficient to show the operation of any aspects or elements of an Accused

 Instrumentality identified by the patent claimant in its chart produced pursuant to paragraph 3(c)

 of this Order;

                  (b)   A copy or sample of the prior art identified pursuant to paragraph 5(a) that

 does not appear in the file history of the patent(s) at issue. To the extent any such item is not in

 English, an English translation of the portion(s) relied upon shall be produced;

                  (c)   All agreements that the party opposing infringement contends are

 comparable to a license that would result from a hypothetical reasonable royalty negotiation;

                  (d)   Documents sufficient to show the sales, revenue, cost, and profits for

 Accused Instrumentalities identified pursuant to paragraph 3(b) of this Order for any period of

 alleged infringement; and

                  (e)   All agreements that may be used to support the damages case of the party

 that is denying infringement.

 The producing party shall separately identify by production number the documents that

 correspond to each category set forth in this paragraph.




                                                  6
Case 1:19-cv-00126-CFC-SRF Document 17 Filed 06/17/19 Page 7 of 19 PageID #: 280




        7.      Amendment to Contentions. Amendment of the Infringement Contentions or the

  Invalidity Contentions may be made only by order of the Court upon a timely showing of good

  cause. Non-exhaustive examples of circumstances that may, absent undue prejudice to the non-

  moving party, support a finding of good cause include (a) recent discovery of material prior art

  despite earlier diligent search and (b) recent discovery of nonpublic information about the

  Accused Instrumentality which was not discovered, despite diligent efforts, before the service of

  the Infringement Contentions. The duty to supplement discovery responses does not excuse the

  need to obtain leave of the Court to amend contentions.

         8.     Joinder of Other Parties and Amendment of Pleadings. All motions to join other

  parties, and to amend or supplement the pleadings, shall be filed on or before January 9, 2020.

        9.      Discovery.

                (a)     Discovery Cut Off. All discovery in this case shall be initiated so that it

 will be completed on or before June 19, 2020.

                (b)     Document Production. Document production shall be completed on or

 before March 19, 2020.

                (c)     Requests for Admission. A maximum of 60 requests for admission are

 permitted for each side. This limit is exclusive of requests for admission solely for the purpose

 of authenticating documents or establishing that documents are business records.

                (d)     Interrogatories. A maximum of 25 interrogatories, including contention

 interrogatories, are permitted for each side.

                (e)     Depositions.

                        i.      Limitation on Depositions. Each side agrees to a limitation

                                of no more than 13 fact depositions per side, each limited in




                                                  7
Case 1:19-cv-00126-CFC-SRF Document 17 Filed 06/17/19 Page 8 of 19 PageID #: 281




                                time to a total of 7 hours of oral examination. For counting

                                purposes,    each        individually   noticed   Rule   30(b)(6)

                                Deposition will count towards this total as one deposition.

                                The parties will meet and confer in good faith to the extent

                                additional depositions are deemed necessary.

                        ii.     Location of Depositions. Any party or representative (officer,

                                director, or managing agent) of a party filing a civil action in this

                                District Court must ordinarily be required, upon request, to

                                submit to a deposition at a place designated within this District.

                                Exceptions to this general rule may be made by order of the

                                Court or by agreement of the parties. A defendant who becomes a

                                counterclaimant, cross-claimant, or third-party plaintiff shall be

                                considered as having filed an action in this Court for the purpose

                                of this provision.

        10.     Pinpoint Citations.     Pinpoint citations are required in all briefing, letters, and

  concise statements of facts. The Court will ignore any assertions of controverted facts and

  controverted legal principles not supported by a pinpoint citation to, as applicable: the record, an

  attachment or exhibit, and/or case law or appropriate legal authority. See United States v.

  Dunkel, 927 F.2d 955, 956 (“Judges are not like pigs, hunting for truffles buried in briefs.”).

        11.     Application to Court for Protective Order. Should counsel find it will be

  necessary to apply to the Court for a protective order specifying terms and conditions for the

  disclosure of confidential information, counsel should confer and attempt to reach an agreement

  on a proposed form of order and submit it to the Court on July 15, 2019.




                                                     8
Case 1:19-cv-00126-CFC-SRF Document 17 Filed 06/17/19 Page 9 of 19 PageID #: 282




         Any proposed protective order must include the following paragraph:

                      Other Proceedings. By entering this Order and limiting the
                      disclosure of information in this case, the Court does not
                      intend to preclude another court from finding that
                      information may be relevant and subject to disclosure in
                      another case. Any person or party subject to this Order who
                      becomes subject to a motion to disclose another party’s
                      information designated as confidential pursuant to this Order
                      shall promptly notify that party of the motion so that the
                      party may have an opportunity to appear and be heard on
                      whether that information should be disclosed.

        12.     Disputes Relating to Discovery Matters and Protective Orders. Should counsel find

  they are unable to resolve a dispute relating to a discovery matter or protective order, the parties

  shall contact the Court’s Case Manager to schedule an in-person conference/argument.

                (a)     Unless otherwise ordered, by no later than 72 hours prior to the

 conference/argument, the party seeking relief shall file with the Court a letter, not to exceed three

 pages, outlining the issues in dispute and the party’s position on those issues. The party shall

 submit as attachments to its letter (1) an averment of counsel that the parties made a reasonable

 effort to resolve the dispute and that such effort included oral communication that involved

 Delaware counsel for the parties, and (2) a draft order for the Court’s signature that identifies

 with specificity the relief sought by the party. The party shall file concurrently with its letter a

 motion that in no more than one paragraph sets forth the relief sought.

                (b)     By no later than 48 hours prior to the conference/argument, any party

 opposing the application for relief may file a letter, not to exceed three pages, outlining that

 party’s reasons for its opposition.

                (c)     Two hard copies of the parties’ letters and attachments must be provided

 to the Court within one hour of e-filing the document(s). The hard copies shall comply with

 paragraphs 10 and 14 of this Order.



                                                  9
Case 1:19-cv-00126-CFC-SRF Document 17 Filed 06/17/19 Page 10 of 19 PageID #: 283




                 (d)     If a motion concerning a discovery matter or protective order is filed

  without leave of the Court that does not comport with the procedures set forth in this paragraph, the

  motion will be denied without prejudice to the moving party’s right to bring the dispute to the

  Court through the procedures set forth in this paragraph.

         13.     Papers Filed Under Seal. When filing papers under seal, counsel shall deliver to

  the Clerk an original and two copies of the papers. A redacted version of any sealed document

  shall be filed electronically within seven days of the filing of the sealed document.

         14.     Hard Copies. The parties shall provide to the Court two hard copies of all letters

  filed pursuant to paragraph 12 of this Order, all briefs, and any other document filed in support

  of any such letters and briefs (i.e., the concise statement of facts filed pursuant to paragraph 19

  of this Order, appendices, exhibits, declarations, affidavits, etc.). This provision also applies to

  papers filed under seal. Exhibits and attachments shall be separated by tabs. Each exhibit and

  attachment shall have page numbers of some sort such that a particular page of an exhibit or

  attachment can be identified by a page number. The parties shall take all practical measures to

  avoid filing multiple copies of the same exhibit or attachment. The parties should highlight the

  text of exhibits and attachments they wish the Court to read. The parties are encouraged to

  include in an exhibit or attachment only the pages of the document in question that (1) identify

  the document (e.g., the first page of a deposition transcript or the cover page of a request for

  discovery) and (2) are relevant to the issue(s) before the Court.

         15.     Claim Construction Issue Identification. On or before December 19, 2019, the

  parties shall exchange a list of those claim term(s)/phrase(s) that they believe need construction

  and their proposed claim construction of those term(s)/phrase(s). This document will not be

  filed with the Court. Subsequent to exchanging that list, the parties will meet and confer to




                                                   10
Case 1:19-cv-00126-CFC-SRF Document 17 Filed 06/17/19 Page 11 of 19 PageID #: 284




  prepare a Joint Claim Construction Chart to be filed no later than January 16, 2020. The Joint

  Claim Construction Chart, in Word format, shall be e-mailed simultaneously with filing to

  cfc_civil@ded.uscourts.gov. The text for the Joint Claim Construction Chart shall be 14-point

  and in Times New Roman or a similar typeface. The parties’ Joint Claim Construction Chart

  should identify for the Court the term(s)/phrase(s) of the claim(s) in issue and should include

  each party’s proposed construction of the disputed claim language with citation(s) only to the

  intrinsic evidence in support of their respective proposed constructions. A separate text-

  searchable PDF of each of the patent(s) in issue shall be submitted with this Joint Claim

  Construction Chart. In this joint submission, the parties shall not provide argument. Each party

  shall file concurrently with the Joint Claim Construction Chart a “Motion for Claim

  Construction” that requests the Court to adopt the claim construction position(s) of that party set

  forth in the Joint Claim Construction Chart. The motion shall not contain any argument and

  shall simply state that the party “requests that the Court adopt the claim construction position[s]

  of [the party] set forth in the Joint Claim Construction Chart (D.I. [ ]). ”

         16.     Claim Construction Briefing. The Plaintiff shall serve, but not file, its opening

  brief, not to exceed 5,500 words, on February 27, 2020. The Defendant shall serve, but not file,

  its answering brief, not to exceed 8,250 words, on March 30, 2020. The Plaintiff shall serve,

  but not file, its reply brief, not to exceed 5,500 words, on April 13, 2020. The Defendant shall

  serve, but not file, its sur-reply brief, not to exceed 2,750 words, on April 20, 2019. The text for

  each brief shall be 14-point and in Times New Roman or a similar typeface. Each brief must

  include a certification by counsel that the brief complies with the type and number limitations

  set forth above. The person who prepares the certification may rely on the word count of the

  word-processing system used to prepare the brief.




                                                   11
Case 1:19-cv-00126-CFC-SRF Document 17 Filed 06/17/19 Page 12 of 19 PageID #: 285




         No later than April 29, 2020, the parties shall file a Joint Claim Construction Brief. The

  parties shall copy and paste their untitled briefs into one brief, with their positions on each claim

  term in sequential order, in substantially the form below.

                               JOINT CLAIM CONSTRUCTION BRIEF

                  I.      Agreed-upon Constructions

                  II.     Disputed Constructions

                          A.      [TERM 1]

                                  1.     Plaintiff’s Opening Position
                                  2.     Defendant’s Answering Position
                                  3.     Plaintiff’s Reply Position
                                  4.     Defendant’s Sur-Reply Position

                          B.      [TERM 2]

                                  1.     Plaintiff’s Opening Position
                                  2.     Defendant’s Answering Position
                                  3.     Plaintiff’s Reply Position
                                  4.     Defendant’s Sur-Reply Position

  Etc. The parties need not include any general summaries of the law relating to claim

  construction. If there are any materials that would be submitted in an appendix, the parties shall

  submit them in a Joint Appendix. Citations to intrinsic evidence shall be set forth in the Joint

  Claim Construction Brief. Citations to expert declarations and other extrinsic evidence may be

  made in the Joint Claim Construction Brief as the parties deem necessary, but the Court will

  review such extrinsic evidence only if the Court is unable to construe the disputed claim terms

  based on the intrinsic evidence. See Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1584

  (Fed. Cir. 1996). Declarations shall not contain legal argument or be used to circumvent the

  briefing word limitations imposed by this paragraph. The Joint Claim Construction Brief and

  Joint Appendix shall comply with paragraphs 10 and 14 of this Order.




                                                   12
Case 1:19-cv-00126-CFC-SRF Document 17 Filed 06/17/19 Page 13 of 19 PageID #: 286




         17.     Hearing on Claim Construction. Beginning at ______ .m. on May__, the Court

  will hear argument on claim construction. Absent prior approval of the Court (which, if it is

  sought, must be done by joint letter submission no later than the date on which answering claim

  construction briefs are due to be served), the parties shall not present testimony at the argument,

  and the argument shall not exceed a total of three hours.

         18.     Disclosure of Expert Testimony.

                 (a)     Expert Reports. For the party with the initial burden of proof on the

  subject matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on or before

  September 3, 2020. The supplemental disclosure to contradict or rebut evidence on the same

  matter identified by another party is due on or before October 2, 2020. Reply expert reports

  from the party with the initial burden of proof are due on or before October 23, 2020. No other

  expert reports will be permitted without either the consent of all parties or leave of the Court.

  Along with the submissions of the expert reports, the parties shall provide the dates and times of

  their experts’ availability for deposition. Depositions of experts shall be completed on or before

  December 10, 2020.

                 (b)     Objections to Expert Testimony. To the extent any objection to expert

  testimony is made pursuant to the principles announced in Daubert v. Merrell Dow

  Pharmaceuticals, Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence 702, it

  shall be made by motion no later than the deadline for dispositive motions set forth herein, unless

  otherwise ordered by the Court.

         19.     Case Dispositive Motions.

                 (a)     No early motions without leave. All case dispositive motions, an opening

  brief, and affidavits, if any, in support of the motion shall be served and filed on or before




                                                  13
Case 1:19-cv-00126-CFC-SRF Document 17 Filed 06/17/19 Page 14 of 19 PageID #: 287




  January 20, 2021. No case dispositive motion under Rule 56 may be filed more than ten days

  before the above date without leave of the Court.

                 (b)     Motions to be Filed Separately. A party shall not combine multiple

  motions seeking separate and distinct relief into a single motion.

                 (c)     Word limits combined with Daubert motion word limits. Each party is

  permitted to file as many case dispositive motions as desired; provided, however, that each SIDE

  will be limited to a combined total of 10,000 words for all opening briefs, a combined total of

  10,000 words for all answering briefs, and a combined total of 5,000 words for all reply briefs

  regardless of the number of case dispositive motions that are filed. In the event that a party files, in

  addition to a case dispositive motion, a Daubert motion to exclude or preclude all or any portion of

  an expert’s testimony, the total amount of words permitted for all case dispositive and Daubert

  motions shall be increased for each SIDE to 12,500 words for all opening briefs, 12,500 words

  for all answering briefs, and 6,250 words for all reply briefs. The text for each brief shall be 14-

  point and in Times New Roman or a similar typeface. Each brief must include a certification by

  counsel that the brief complies with the type and number limitations set forth above. The person

  who prepares the certification may rely on the word count of the word-processing system used to

  prepare the brief.

                 (d)     Concise Statement of Facts Requirement. Any motion for summary

  judgment shall be accompanied by a separate concise statement detailing each material fact as to

  which the moving party contends that there are no genuine issues to be tried that are essential for

  the Court’s determination of the summary judgment motion (not the entire case).1 Any party who

  1
         A party does not satisfy the requirements of this paragraph by stating that an accused
  instrumentality infringes an asserted claim or asserted claim limitation. The party must detail
  each material fact in its concise statement of facts. The concise statements of facts play an
  important gatekeeping role in the Court’s consideration of summary judgment motions.

                                                    14
Case 1:19-cv-00126-CFC-SRF Document 17 Filed 06/17/19 Page 15 of 19 PageID #: 288




  opposes the motion shall file and serve with its opposing papers a separate document containing

  a single concise statement that admits or disputes the facts set forth in the moving party’s concise

  statement, as well as sets forth all material facts as to which it is contended there exists a genuine

  issue necessary to be litigated.

                 (e)      Focus of the Concise Statement. When preparing the separate concise

  statement, a party shall reference only the material facts that are absolutely necessary for the Court

  to determine the limited issues presented in the motion for summary judgment (and no others), and

  each reference shall contain a citation to a particular affidavit, deposition, or other document that

  supports the party’s interpretation of the material fact. Documents referenced in the concise

  statement may, but need not, be filed in their entirety if a party concludes that the full context

  would be helpful to the Court (e.g., a deposition miniscript with an index stating what pages may

  contain key words may often be useful). The concise statement shall particularly identify the page

  and portion of the page of the document referenced. The document referred to shall have relevant

  portions highlighted or otherwise emphasized. The parties may extract and highlight the relevant

  portions of each referenced document, but they shall ensure that enough of a document is attached

  to put the matter in context. If a party determines that an entire deposition transcript should be

  submitted, the party should consider whether a miniscript would be preferable to a full-size

  transcript. If an entire miniscript is submitted, the index of terms appearing in the transcript must

  be included, if it exists. When multiple pages from a single document are submitted, the pages

  shall be grouped in a single exhibit. Concise statements of fact shall comply with paragraphs 10

  and 14 of this Order.

                 (f)      Word Limits for Concise Statement. The concise statement in support of

  or in opposition to a motion for summary judgment shall be no longer than 1,750 words. The text




                                                   15
Case 1:19-cv-00126-CFC-SRF Document 17 Filed 06/17/19 Page 16 of 19 PageID #: 289




  for each statement shall be 14-point and in Times New Roman or a similar typeface. Each

  statement must include a certification by counsel that the statement complies with the type and

  number limitations set forth above. The person who prepares the certification may rely on the

  word count of the word-processing system used to prepare the statement.

                  (g)     Affidavits and declarations. Affidavits or declarations setting forth facts

  and/or authenticating exhibits, as well as exhibits themselves, shall be attached only to the

  concise statement (i.e., not briefs).

                  (h)     Scope of Judicial Review. When resolving motions for summary

  judgment, the Court shall have no independent duty to search and consider any part of the record

  not otherwise referenced in the separate concise statements of the parties. Further, the Court shall

  have no independent duty to review exhibits in their entirety, but rather will review only those

  portions of the exhibits specifically identified in the concise statements. Material facts set forth

  in the moving party’s concise statement will be deemed admitted unless controverted by a

  separate concise statement of the opposing party.

          20.     Applications by Motion. Except as otherwise specified herein, any application to

  the Court shall be by written motion. Any non-dispositive motion should contain the statement

  required by Local Rule 7.1.1.

          21.     Pretrial Conference. On June __, 2021 the Court will hold a Rule 16(e) final

  pretrial conference in court with counsel beginning at _____ _.m. The parties shall file a joint

  proposed final pretrial order in compliance with Local Rule 16.3(c) no later than 5:00 p.m. on

  the third business day before the date of the final pretrial conference. Unless otherwise ordered

  by the Court, the parties shall comply with the timeframes set forth in Local Rule 16.3(d) for the




                                                  16
Case 1:19-cv-00126-CFC-SRF Document 17 Filed 06/17/19 Page 17 of 19 PageID #: 290




  preparation of the proposed joint final pretrial order. The joint pretrial order shall comply with

  paragraphs 10 and 14 of this Order.

        22.     Motions in Limine. Motions in limine shall not be separately filed. All in limine

  requests and responses thereto shall be set forth in the proposed pretrial order. Each party shall

  be limited to three in limine requests, unless otherwise permitted by the Court. Each in limine

  request and any response shall contain the authorities relied upon; each in limine request may be

  supported by a maximum of three pages of argument and may be opposed by a maximum

  ofthree pages of argument, and the party making the in limine request may add a maximum of

  one additional page in reply in support of its request. If more than one party is supporting or

  opposing an in limine request, such support or opposition shall be combined in a single three-

  page submission (and, if the moving party, a single one-page reply). No separate briefing shall

  be submitted on in limine requests, unless otherwise permitted by the Court. Motions in limine

  shall comply with paragraphs 10 and 14 of this Order.

        23.     Compendium of Cases. A party may submit with any briefing two courtesy copies

  of a compendium of the selected authorities on which the party would like the Court to focus.

  The parties should not include in the compendium authorities for general principles or

  uncontested points of law (e.g., the standards for summary judgment or claim construction). An

  authority that is cited only once by a party generally should not be included in the compendium.

  An authority already provided to the Court by another party should not be included in the

  compendium. Compendiums of cases shall not be filed electronically with the Court, but a

  notice of service of a compendium of cases shall be filed electronically with the Court.

  Compendiums shall comply with paragraph 14 of this Order.




                                                 17
Case 1:19-cv-00126-CFC-SRF Document 17 Filed 06/17/19 Page 18 of 19 PageID #: 291




           24.   Jury Instructions, Voir Dire and Special Verdict Forms. Where a case is to be

  tried to a jury, pursuant to Local Rules 47.l(a)(2) and 51.1, the parties should file (i) proposed

  voir dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict

  forms no later than 5:00 p.m. on the third business day before the date of the final pretrial

  conference. The parties shall submit simultaneously with filing each of the foregoing four

  documents in Word format to cfc_civil@ded.uscourts.gov.

           25.   Trial. This matter is scheduled for a 5-day jury trial beginning at 9:30 a.m. on

  June __, 2021, with the subsequent trial days beginning at 9:00 a.m. Until the case is submitted

  to the jury for deliberations, the jury will be excused each day at 4:30 p.m. The trial will be

  timed, as counsel will be allocated a total number of hours in which to present their respective

  cases.

           26.   ADR Process. This matter is referred to a magistrate judge to explore the

  possibility of alternative dispute resolution.



                                                        ___________________________________
                                                        The Honorable Colm F. Connolly
                                                        United States District Court Judge




                                                   18
Case 1:19-cv-00126-CFC-SRF Document 17 Filed 06/17/19 Page 19 of 19 PageID #: 292




                                           EXHIBIT A

  Event                                                          Proposed Deadline
  Initial Disclosures                                            Mon., July 1, 2019
  Submission of Protective Order                                 Mon., July 15, 2019
  Infringement Contentions and Related Document Production       Fri., Aug. 16, 2019
  Invalidity Contentions and Related Document Production         Mon., Sept. 30, 2019
  Claim Term List Exchange                                       Thurs., Dec. 19, 2019
  Joinder / Amendment of Pleadings                               Thurs., Jan. 9, 2020
  Joint Claim Construction Chart                                 Thurs., Jan. 16, 2020
  Plaintiff’s Claim Construction Opening Brief                   Thurs., Feb. 27, 2020
  Substantial completion of document production                  Thurs., Mar. 19, 2020
  Defendant’s Claim Construction Response Brief                  Mon., Mar. 30, 2020
  Plaintiff’s Claim Construction Reply Brief                     Mon., Apr. 13, 2020
  Defendant’s Claim Construction Sur-reply Brief                 Mon., Apr. 20, 2020
  Joint Claim Construction Brief                                 Wed., Apr. 29, 2020
  Claim Construction Hearing                                     May __, 2020
  Close Fact Discovery                                           Fri., June 19, 2020
  Opening Expert Reports (Burden of Proof)                       Thurs., Sept. 3, 2020
  Rebuttal Expert Reports                                        Fri., Oct. 2, 2020
  Reply Expert Reports on Secondary Considerations               Fri., Oct. 23, 2020
  Close Expert Discovery                                         Thurs., Dec. 10, 2020
  Case Dispositive / Daubert Motions                             Thurs., Jan. 20, 2021
  Pretrial Conference                                            June __, 2021
  Proposed Voir Dire; Jury Instructions; Special Verdict Forms   June __, 2021
  Trial (5-day jury trial)                                       June __, 2021
